985 F.2d 571
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Varish H. ANTABLIAN;  In re Janet Antablian, Debtors.Varish H. ANTABLIAN;  Janet Antablian, Appellants,v.UNITED STATES of America;  Commissioner of Internal RevenueService, Appellees.
No. 91-55879.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 3, 1993.*Decided Feb. 8, 1993.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel;  No. CC-90-1418-OMej, Ollason, Meyers, and Jones, Judges, Presiding.
Bkrtcy.App.9
AFFIRMED.
Before HUG, SKOPIL and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Appellants' Motion to Strike Appellees' Supplemental Excerpt of Record is hereby DENIED.   See Federal Rule of Appellate Procedure 10(a).


3
For the reasons stated by the Bankruptcy Appellate Panel in its Memorandum of June 14, 1991, the decision on appeal is hereby


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3